ON MOTION EOR REHEARING.
Per Curiam.
An application for rehearing has been filed, in which it is stated that we were in error in stating that no question was raised upon the instruction of the court as to the question of contributory negligence. We find, upon referring to the three briefs filed in the case on behalf of the plaintiff, that we were in error in this statement. The error probably arose from the fact that the question was not raised in the main brief, but was raised in a second brief. It is undoubtedly due to counsel that this correction be made. This, however, cannot change the result, for the determination by the jury that the defendant was not guilty of negligence renders the question *54of contributory negligence immaterial. Upon the other points raised in the application, we see no occasion to change our former opinion.
The application is denied.